Citation Nr: 0738657	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-04 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1964 to June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in March 2004 
and April 2004 by the Reno, Nevada, Regional Office of the 
Department of Veterans Affairs (VA), which denied the claim 
of entitlement to service connection for PTSD.  In February 
2005, the claims folder was transferred at the veteran's 
request to the custody of the Columbia, South Carolina VA 
Regional Office (RO), which is now the agency of original 
jurisdiction.  In August 2006, the Board remanded this 
matter.  

In his VA Form 646, Statement of Accredited Representative, 
filed in April 2007, the veteran requested a Travel Board 
hearing.  He was contacted and scheduled to appear at a Board 
videoconference hearing in June 2007.  The record reflects 
that this hearing was rescheduled for August 2007.  The 
veteran failed to appear at the hearing.  He has not 
requested a rescheduled hearing nor offered explanation for 
his failure to appear in August 2007.  The Board considers 
his hearing request withdrawn.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The veteran is not shown to have developed PTSD as a 
result of a stressor event verified by credible supporting 
evidence as having occurred in service.


CONCLUSION OF LAW

The veteran does not have PTSD as a result of active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304(f) (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided in correspondence to 
the veteran dated in September 2003.  An additional letter 
was sent in September 2006 following the Board remand.  The 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist in completing his claim, 
identified his duties in obtaining information and evidence 
to substantiate his claim, and requested that he send in any 
evidence in his possession that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Here, the notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to this matter have been requested or 
obtained.  March 2006 and September 2006 letters specifically 
referenced these requirements.  Because of the decision in 
this case, any deficiency in the initial notice to the 
veteran of the duty to notify and duty to assist in claims 
involving a disability rating and an effective date for the 
award of benefits is harmless error.  The Board finds that 
further attempts to obtain additional evidence would be 
futile.  The available medical evidence is sufficient for an 
adequate determination.  All identified medical records have 
been obtained.  Social Security records have been associated 
with the file.  Development has included requests for 
information to U.S. Army and Joint Services Records Research 
Center (JSRRC) (formerly, the U.S. Armed Services Center for 
Unit Records Research (CURR)).  A response has been received 
and is in the claims folder.  There has been no prejudicial 
error in the duty to inform the veteran.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007)).  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.  

Law and Regulations

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  Applicable regulations provide that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2007).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If 
the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will be insufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2007); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after- 
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau, 9 
Vet. App. at 396.

The veteran filed his claim seeking service connection for 
PTSD in August 2003.  

Although the record is replete with evidence of other 
overwhelming psychiatric diagnosis, there is a diagnosis of 
PTSD in this case, as reflected in Las Vegas VA medical 
center treatment records dated in June 2004.  Also, Social 
Security Administration records contain a psychological 
assessment dated in September 2004 in which the private 
examiner diagnosed PTSD due to combat.  Parenthetically, the 
Board notes that the veteran described his duties in Vietnam 
as those of a prisoner interrogator.  The critical issue is 
thus whether the veteran's stressors support the diagnosis.  
The Board finds for the reasons that follow that they do not.

The veteran's service records, including DD Form 214, do not 
reflect on their face that he was engaged in combat in 
Vietnam.  He was a stenographer in Vietnam, but there is no 
award or decoration indicative of combat.  He received the 
Vietnam Service Medal, the National Defense Service Medal, 
the Vietnam Campaign Medal and one overseas bar.  He has 
indicated, however; that his stressors involved enemy 
attacks.  Specifically, in September 2003, the veteran 
detailed stressors including Bien Huan and traveling to 
Saigon.  He identified his unit as the 135th MI Gp.  He noted 
he was in Vietnam from June 1966 to July 1967.  He noted that 
October 28, 1966, was a bad day as that was when the VC blew 
up Long Bien, while he was stationed in Bien Huan.  This 
caused overhead lights to shatter.  He was in great fear.  
Also, during a September 2004 conference with the RO decision 
review officer, the veteran recounted his stressors related 
to working with the 135th Military Intelligence in Bien Hoa, 
emphasizing he was at extreme risk for hostile attacks due to 
the geographical position of his unit.  He lived in constant 
fear of attack.  He noted that at the time he was there, any 
time the neighboring province of Long Binh was attacked, his 
unit had standing orders to vacate personnel and information 
and proceed to headquarters at Bien Hoa.  He stated this 
happened many times.  He also had fear that prisoners of war 
held at Long Binh would escape and attack.  His unit was 
forced to relocate and carry automatic weapons.  

The record on its face does not show that the veteran engaged 
in combat with the enemy.  The record must contain, 
therefore, service records or other credible evidence 
corroborating the stressor.  However, VA has been unable to 
verify the alleged stressors.  The information provided by 
the veteran in his treatment records and in his 
communications with VA, described above, yielded no records 
sufficiently corroborating his story in a search of archived 
military records by the JSRRC.  In response to a Board 
request to verify the veteran's stressor, a request which was 
based on details provided by the veteran, JSRRC submitted a 
report in September 2006.  This report detailed the veteran's 
units' activities in Vietnam.  The records show that the 
veteran's unit did not move from its location in Saigon from 
September 1966 through December 1966.  Operational reports 
and lessons learned do show a hostile attack submitted by the 
1st Logistical Command in October 1966, when a small band of 
saboteurs exploded heavy artillery charges at the 3rd 
Ordnance Battalion Supply Depot in Long Binh.  Friendly 
casualties of two killed and nine injured were noted.  An 
Army ammunition dump near Long Binh was also attacked that 
month, as was an ammunition supply depot in Long Binh.  
Ultimately, the report concluded that there was no 
documentation that the veteran's unit, the 135th  MI Gp, was 
in Bien Hoa or Long Binh.  An individual was noted injured in 
the Ammunition dump explosion while in his quarters at Bien 
Hoa, sustaining a small abrasion to the right side.   

The Board observes that the unit records, operational reports 
and the lessons learned do not serve as a source of 
verification for the veteran's alleged stressors.  

Thus, the Board finds that the preponderance of the evidence 
is against a finding that there is a verified stressor to 
support the veteran's diagnosis of PTSD.  The actual 
diagnosis of PTSD for VA purposes requires a stressor, and 
that is lacking.

Again, the VA treatment records show an assessment of PTSD.  
The veteran has alleged that he has PTSD related to his 
Vietnam combat experiences.  None of the diagnoses or 
assessments of PTSD are based on a verified stressor.  The 
Board notes that his September 2004 private diagnosis of PTSD 
was based in part on his characterization of himself as a 
prisoner interrogator in Vietnam, which is not verified in 
the service records which reflect he was a stenographer.  

The veteran does not have a diagnosis of PTSD based upon 
verified stressors.  In this regard, the Board notes that the 
veteran has been found to have PTSD, yet the stressors were 
not verified, despite attempts to verify them, and the 
assessment was based upon the veteran's description of his 
stressors which actually are not verified.  For VA purposes, 
a verified in-service stressor is needed in this claim.

In the absence of any verified stressor, the veteran fails to 
satisfy a critical element of a claim for PTSD and his claim 
for service connection fails.  See 38 C.F.R. § 3.304(f); 
Cohen, 10 Vet. App. at 137.

The veteran has indicated his belief that he was definitely 
in stressful situations in the Vietnam.  The issue in this 
case ultimately rests upon verified stressors and 
interpretations of medical evidence and conclusions as to the 
veteran's correct diagnosis and whether it is based upon the 
verified stressors.  Corroborating evidence cannot consist 
solely of after-the-fact medical evidence containing an 
opinion as to a causal relationship between PTSD and service.  
See Moreau, 9 Vet. App. at 396.  In the absence of proof that 
he was in combat, his lay statements alone cannot be 
sufficient proof of a stressor.  38 U.S.C.A. § 1154(b).  
Thus, the veteran's statements do not establish the required 
evidence needed, and the claim must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to service connection for PTSD is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


